Order entered January 4, 2013




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-12-00922-CR

                             DANIEL EDWARD MURRAY, Appellant

                                                V.

                                THE STATE OF TEXAS, Appellee

                          On Appeal from the 366th Judicial District Court
                                       Collin County, Texas
                               Trial Court Cause No. 366-80173-06

                                             ORDER
        This appeal is REINSTATED.

        We VACATE our order of November 30, 2012 requiring the trial court to make findings

of fact regarding why appellant’s brief was not filed.

        We GRANT appellant=s December 24, 2012 motion to reinstate the appeal. Appellant=s

brief tendered to the Clerk of the Court on December 24, 2012 is DEEMED timely filed as of

the date of this order.

        The State’s brief shall be due THIRTY DAYS from the date of this order.


                                                       /s/   LANA MYERS
                                                             JUSTICE